Name: Commission Directive 2005/67/EC of 18 October 2005 amending, for the purposes of their adaptation, Annexes I and II to Council Directive 86/298/EEC, Annexes I and II to Council Directive 87/402/EEC and Annexes I, II and III to Directive 2003/37/EC of the European Parliament and of the Council, relating to the type-approval of agricultural or forestry tractors (Text with EEA relevance)
 Type: Directive
 Subject Matter: organisation of transport;  means of agricultural production;  technology and technical regulations
 Date Published: 2005-10-19; 2006-11-21

 19.10.2005 EN Official Journal of the European Union L 273/17 COMMISSION DIRECTIVE 2005/67/EC of 18 October 2005 amending, for the purposes of their adaptation, Annexes I and II to Council Directive 86/298/EEC, Annexes I and II to Council Directive 87/402/EEC and Annexes I, II and III to Directive 2003/37/EC of the European Parliament and of the Council, relating to the type-approval of agricultural or forestry tractors (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 86/298/EEC of 26 May 1986 on rear-mounted roll-over protection structures of narrow-tracked wheeled agricultural or forestry tractors (1), and in particular Article 12 thereof, Having regard to Council Directive 87/402/EEC of 25 June 1987 on roll-over protection structures mounted in front of the driver's seat in wheeled agricultural or forestry tractors (2), and in particular Article 11 thereof, Having regard to Directive 2003/37/EC of the European Parliament and of the Council of 26 May 2003 on type-approval of agricultural or forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units and repealing Council Directive 74/150/EEC (3), and in particular Article 19(1)(a) and (b) thereof, Whereas: (1) Directive 2003/37/EC introduced the fitting of seat belt anchorages as a new requirement for the agricultural or forestry whole vehicle type-approval in accordance with Council Directive 76/115/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to anchorages for motor vehicle safety belts (4). Since Directive 76/115/EEC concerns the type-approval of different categories of non-agricultural motor vehicles, it is necessary to specify which requirements of that Directive shall apply to certain agricultural or forestry tractors. (2) The requirements in Appendix 1 of Annex I to Directive 76/115/EEC for forward facing centre seats of vehicle category N3 are appropriate for tractors of a maximum design speed of 40 km/h or less. (3) On 29 March 2005, the Council of the OECD approved Decision C(2005) 1, which establishes new versions of the OECD codes for the testing of agricultural and forestry tractors. (4) It is appropriate to adapt the references to the OECD codes in Directives 2003/37/EC, 86/298/EEC and 87/402/EEC in order to take account of Decision C(2005) 1 of the OECD Council. (5) Directives 86/298/EEC, 87/402/EEC and 2003/37/EC should therefore be amended accordingly. (6) The measures provided for in this Directive are in accordance with the opinion of the Committee established under Article 20(1) of Directive 2003/37/EC, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes I, II and III to Directive 2003/37/EC are amended in accordance with Annex I to this Directive. Article 2 Annexes I and II to Directive 86/298/EEC are amended in accordance with Annex II to this Directive. Article 3 Annexes I and II to Directive 87/402/EEC are amended in accordance with Annex III to this Directive. Article 4 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 December 2005 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 5 This Directive shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. Article 6 This Directive is addressed to the Member States. Done at Brussels, 18 October 2005. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 186, 8.7.1986, p. 26. Directive as last amended by the 2003 Act of Accession. (2) OJ L 220, 8.8.1987, p. 1. Directive as last amended by the 2003 Act of Accession. (3) OJ L 171, 9.7.2003, p. 1. Directive as last amended by Commission Directive 2005/13/EC (OJ L 55, 1.3.2005, p. 35). (4) OJ L 24, 30.1.1976, p. 6. Directive as last amended by Commission Directive 96/38/EC (OJ L 187, 26.1.1996, p. 95). ANNEX I Annexes I, II and III to Directive 2003/37/EC are amended as follows: 1. In Annex I, Part 4, item 3.6.1, the words OECD Code 1 or 2 are replaced by OECD Code 2. 2. Annex II is amended as follows: (a) in line 26.1, Chapter B, Part I, the words Seat belt attachment points are replaced by Seat belt anchorages (1). (b) Part II.C of Chapter B is replaced by the following: Part II. C Correspondence with the OECD standardised codes The test bulletins (complete) which conform to the OECD codes given below may be used in place of the test reports drawn up in compliance with the corresponding separate directives. Number given in the table in Part I (separate directives) Subject OECD codes (2) 10.1. 77/536/EEC Official tests on the protection structures of agricultural or forestry tractors (dynamic testing) Code 3 26.1. 76/115/EEC 16.1. 79/622/EEC Official tests on protective structures for agricultural or forestry tractors (static test) Code 4 26.1. 76/115/EEC 19.1. 86/298/EEC Official tests on the rear-mounted protection structures of narrow-track wheeled agricultural or forestry tractors Code 7 26.1. 76/115/EEC 21.1. 87/402/EEC Official tests on protection structures mounted on the front of narrow-track wheeled agricultural or forestry tractors Code 6 26.1. 76/115/EEC SD (3) Official tests on the protection structures of agricultural or forestry track-laying tractors Code 8 26.1. 76/115/EEC 3. In Annex III, Part I.A, item 3.6.1, the words OECD Code 1 or 2 are replaced by OECD Code 2. (1) The minimum number of anchorage points required for tractors of categories T1, T2, T3, C1, C2 and C3 is two, established in Annex I, Appendix 1 to Directive 76/115/EEC for forward facing centre seats of vehicle category N3. The test loads laid down in points 5.4.3 and 5.4.4 of Annex I to that Directive for vehicles of category N3 shall apply to those tractor categories. (2) Test bulletins must be in conformity with OECD Decision C(2005) 1. The equivalence of the test bulletins can only be recognised for seat belt anchorages if these have been tested. The test bulletins in conformity with the Codes following Decision C(2000) 59 as last amended by Decision C(2003) 252 may be also accepted during a transitional period of one year starting of the date of publication of Decision C(2005) 1 on the OECD website, i.e. up to 21 April 2006. (3) SD: to be covered by a separate directive. ANNEX II Annexes I and II to Directive 86/298/EEC are amended as follows: 1. In Annex I, point 1 is replaced by the following: 1. The definitions and requirements of point 1 of Code 7 of OECD Decision C(2005) 1 of 29 March 2005, with the exception of point 1.1, shall apply. 2. Annex II is replaced by the following text: ANNEX II Technical requirements The technical requirements for the EC type-approval of rear-mounted roll-over protection structures of narrow-track wheeled agricultural or forestry tractors shall be those set out in point 3 of Code 7 of the OECD Decision C(2005) 1 of 29 March 2005, with the exception of points 3.1.4 (Test reports), 3.4 (Minor modifications), 3.5 (Labelling) and 3.6 (Seat belt anchorage performance). ANNEX III Annexes I and II to Directive 87/402/EEC are amended as follows: 1. In Annex I, point 1 is replaced by the following: The definitions and requirements of point 1 of Code 6 of OECD Decision C(2005) 1 of 29 March 2005, with the exception of point 1.1, shall apply. 2. Annex II is replaced by the following text: ANNEX II Technical requirements The technical requirements for the EC type-approval of roll-over protection structures mounted in front of the drivers seat on narrow-track wheeled agricultural or forestry tractors shall be those set out in point 3 of Code 6 of OECD Decision C(2005) 1 of 29 March 2005, with the exception of points 3.2.4 (Test reports), 3.5 (Minor modifications), 3.6 (Labelling) and 3.7 (Seat belt anchorage performance).